Exhibit 10.02

 

AMENDMENT NO. 1 TO MARCH 19, 2012 OFFER LETTER

 

This AMENDMENT NO. 1 TO THE MARCH 19, 2012 OFFER LETTER (“Amendment”) is made by
and between Bami Bastani (“Bastani”) and Meru Networks, Inc. (“Meru”) and amends
and supplements that certain offer letter dated as of March 19, 2012 (the
“Letter”).  Capitalized terms used, but not defined, herein will have the
meanings given such terms in the Letter.

 

WHEREAS, the parties desire to amend the Letter with terms as set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereby agree as follows.

 

1.              AMENDMENTS.  The parties hereby agree to amend the Letter as
follows:

 

1.1       The Trident Termination Date as defined in Section 1 of the Letter
shall now be June 1, 2012 or such other date as the Company and Bastani agree
instead of May 1, 2012.

 

1.2       The text of Section 4 of the Letter (Relocation and Legal Expenses)
following the header, shall be deleted in its entirety, and replaced with the
following:

 

“Employee agrees to permanently relocate from New Jersey to the San Francisco
Bay Area in connection with your duties no later than the first anniversary of
your date of hire.  In connection with such relocation, the Company agrees to
reimburse to you up to $250,000 of reasonably documented relocation expenses
(the “Relocation Expenses”).  The Company shall reimburse only the Relocation
Expenses incurred following your date of hire with Meru and prior to the second
anniversary of such date of hire.  In addition, the Company will reimburse you
up to $10,000 for attorneys’ fees incurred in connection with the review and
execution of this offer letter (“Legal Expenses”).  You agree to repay the
Company, within thirty (30) days of a voluntary termination of employment with
the Company or a termination for cause by the Company, one hundred percent
(100%) of each Relocation Expense and Legal Expense if such termination occurs
during the first year of your employment with Meru following the reimbursement
of such expense by Meru, and you agree that the Company can offset such amounts
against any amounts then owed to you.”

 

2.              AMENDMENT EFFECTIVE DATE:  The effective date of this Amendment
shall be May 1, 2012.

 

3.              EFFECT OF AMENDMENT.  Except as expressly provided in this
Amendment, all terms and conditions of the Agreement shall continue in full
force and effect.  In the event of any conflict, ambiguity or inconsistency
between the terms of this Amendment and the terms of the Agreement, the terms of
this Amendment shall control with respect to the subject matter hereof.

 

4.              GENERAL. Execution and delivery of this Amendment will be
evidenced by a copy or counterpart signed by each party delivered to the other,
which together shall constitute one and the same agreement. Such execution and
delivery may be by facsimile or other electronic means and upon such delivery
the facsimile or electronic signature will be deemed to have the same effect as
if the original signature had been delivered to the other party.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
Amendment Effective Date referenced above.

 

BAMI BASTANI

MERU NETWORKS, INC.

 

 

 

 

By:

/s/ Dr. Bami Bastani

 

By:

/s/ William Quigley

 

 

 

 

 

 

 

Name:

Bami Bastani

 

Name:

William Quigley

 

 

 

 

 

 

 

Title:

President & CEO

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

Date:

May 1, 2012

 

Date:

May 1, 2012

 

 

--------------------------------------------------------------------------------